226 U.S. 184 (1912)
TOYOTA
v.
TERRITORY OF HAWAII.
No. 49.
Supreme Court of United States.
Submitted November 13, 1912.
Decided December 2, 1912.
ERROR TO THE SUPREME COURT OF THE TERRITORY OF HAWAII.
*185 Mr. D.W. Burchard and Mr. A.L.C. Atkinson for plaintiff in error.
Mr. Alexander Lindsay, Jr., Attorney General of Hawaii, Mr. Charles R. Hemenway and Mr. E.W. Sutton, Deputy Attorney General, for defendant in error.
*190 MR. JUSTICE HUGHES delivered the opinion of the court.
The plaintiff in error was convicted in the District Court of Honolulu, Hawaii, of the offense of selling goods at auction, in Honolulu, without an auctioneer's license, and was sentenced to pay a fine of six hundred dollars and costs. The Supreme Court affirmed the conviction and the case comes here on error.
In order to obtain a license for auction sales it was necessary to pay the fee prescribed by § 1343 of the Revised Laws of the Territory of Hawaii, which provides:
"The annual fee for a license to sell goods, wares and merchandise or other property at auction, shall be six hundred dollars for the district of Honolulu, and fifteen dollars for each other taxation district."
An agreed statement of facts showed that the plaintiff in error was the agent of the corporation known as the "Hawaiian Fisheries, Limited," which handled fish daily for a large number of fishermen. The catch was brought to the market in Honolulu, where the plaintiff in error offered it in basket lots, each basket containing from 70 to 100 pounds, to the retail dealers of fish only, the one bidding the highest price becoming the purchaser.
The plaintiff in error contended in the territorial court that he did not sell at auction within the meaning of the statute, and further, that the statute, if it was applicable, denied to him the equal protection of the laws contrary to the Fourteenth Amendment of the Constitution of the United States because of the discrimination between the *191 district of Honolulu and other districts in the amount of the license fees imposed.
The Supreme Court of Hawaii assumed, as the plaintiff in error argues, that the word "auction" in § 1343 means public auction. This conclusion was reached in the light of the requirement of § 1345 that the bond to be given by the person receiving the license should contain a provision that he will not sell "except at public auction"; and the court ruled that the sales conducted by the plaintiff in error were sales at public auction within the contemplation of the statute although bids were accepted only from the retail dealers or the persons conducting fish tables at the market. This ruling presents no Federal question and hence is not reviewable here, as only such questions are before us upon this writ of error as could be raised upon a writ of error to a state court. Act of April 30, 1900, c. 339, § 86, 31 Stat. 141, 158; Equitable Life Assurance Society v. Brown, 187 U.S. 308, 309; Notley v. Brown, 208 U.S. 429, 440. In view of the amount involved, the case cannot in any view come within the amendment made by the act of March 3, 1905, c. 1465, § 3, 33 Stat. 1035; Honolulu Transit Co. v. Wilder, 211 U.S. 144.
The remaining contention, urged in various forms by the assignments of error, comes to the single point that the statute created an arbitrary classification. It cannot be said, however, that there was no reasonable basis for a distinction between Honolulu and other districts. And it was the province of the legislature to decide upon the amount of the fees which should be charged. It must be assumed that in so deciding it took into account varying conditions in the respective localities, as, for example, in the amount of business transacted and in the corresponding value of such licenses. Necessarily, as was said in Magoun v. Illinois Trust and Savings Bank, 170 U.S. 283, 294, the power of classification "must have a wide range of discretion." It is not reviewable "unless palpably *192 arbitrary." Orient Insurance Co. v. Daggs, 172 U.S. 557, 562; Louisville & Nashville R.R. Co. v. Melton, 218 U.S. 36, 52-55; Engel v. O'Malley, 219 U.S. 128; Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78; Mutual Loan Co. v. Martell, 222 U.S. 225, 235. With its intimate knowledge of local conditions, the Supreme Court of the Territory said upon this point: "The great bulk of the business of the Territory is done in Honolulu. It is not for us to say whether we would make the difference in the amount of license fees in this case as large as the legislature has made it. It is sufficient that we cannot say that the difference is unreasonable or that the statute is unequal or arbitrary in its operation." We find no ground for a different conclusion.
Judgment affirmed.